HEDRICK, Chief Judge.
In order to prevail under the North Carolina Tort Claims Act, plaintiff must prove negligence on the part of the named State employee while acting within the course and scope of his employment. Ayscue v. State Highway Commission, 270 N.C. 100, 153 S.E.2d 823 (1967). The only question before the Commission in this case was whether the driver of the school bus was negligent in the operation of the bus and whether such negligence was a proximate cause of the injuries to plaintiff. The only question before us is whether the critical findings of fact made by the Commission are supported by the evidence and whether such findings support the conclusion of law that the driver was not negligent and that the *402sole proximate cause of plaintiff’s injuries was the conduct of Michael Jackson.
The critical findings made by the Commission are amply supported by the evidence, and these findings support the conclusion that Cannady was not negligent in any way and that the sole proximate cause of the injuries to plaintiff was the conduct of Jackson in running onto the bus, attacking Cannady and releasing the emergency brake allowing the bus to move forward and pin plaintiff between Cannady’s bus and the bus in front of it.
The order of the Commission will be affirmed.
Affirmed.
Judges WELLS and ORR concur.